Citation Nr: 1826916	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-37 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gynecological condition, variously claimed as menorrhagia, uterine prolapse and hysterectomy.

2.  Entitlement to service connection for a gynecological condition, variously claimed as menorrhagia, uterine prolapse and hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to September 2000 and from February 2003 to May 2004.  

This matter comes before the Board of Veterans Appeal (hereinafter Board) on appeal from a November 2013 rating decision, by the Des Moines, Iowa, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for uterine conditions, claimed as menorrhagia, prolapse and hysterectomy.  She perfected a timely appeal to that decision.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening a previously denied claim, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Considering this, the Board the Board has recharacterized the Veteran's gynecological disorder claim as indicated on the title page.  

The issue of entitlement to service connection for a gynecological condition, variously claimed as menorrhagia, uterine prolapse and hysterectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  By a rating action in November 2004, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for complications of pregnancy to include laceration and post-partum hemorrhaging, bilateral tubal ligation and premature birth of second child.  The Veteran did not appeal the decision.  

2.  Evidence received since the November 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for complications of pregnancy to include laceration and post-partum hemorrhaging, bilateral tubal ligation and premature birth of second child.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, that denied service connection for complications of pregnancy to include laceration and post-partum hemorrhaging, bilateral tubal ligation and premature birth of second child, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).  

2.  The criteria for reopening a claim of entitlement to service connection for complications of pregnancy to include laceration and post-partum hemorrhaging, bilateral tubal ligation and premature birth of second child, have been met.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156 (a), 20.1103 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual background & Analysis-Claim to reopen S/C-gynecological condition.

Unappealed RO decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Historically, the Veteran initially filed a claim for service connection for post-partum hemorrhaging (VA Form 21-526) in March 2000.  Considered were the Veteran's service treatment records (STRs) which show that the Veteran was seen on several occasions with gynecological complaints.  In June 1991, the Veteran was referred for evaluation of atypical pap, with mild dysplasia and condyloma.  She was seen in August 1994 for abnormal bleeding or spotting occasionally.  In January 1996, the Veteran delivered her first child after a full term pregnancy; the delivery was complicated by a vaginal laceration with post-partum hemorrhaging requiring a laparotomy and blood transfusion.  In a treatment report dated in December 1996, it was noted that the Veteran was seen in November 1996 with heavy pain and flow and was notable for dysmenorrhea.  In June 1998, the Veteran delivered her second child prematurely without complications; a bilateral tubal ligation was subsequently performed.  She was treated for urinary tract infection in February 1999.  On the occasion of her separation examination in June 2000, the Veteran reported having had 2 childbirths with post-partum infection; clinical evaluation of the pelvic system was negative for any findings of a uterine or gynecological condition.  

By a rating action in April 2001, the RO denied the Veteran's claim for pregnancy and complications, including a vaginal laceration and post-partum hemorrhaging.  This decision was based on a finding that the condition while in service was a temporary condition that was treated and resolved with no residual disability found during the recent VA examination.  The Veteran did not file a notice of disagreement (NOD) with that determination within one year of the notification thereof on April 6, 2001 and no new and material evidence was received during the appeal period.  

In a statement in support of claim (VA Form 21-4138), received in April 2004, the Veteran requested service connection for "female problems."  Submitted in support of the claim were VA progress notes dated from May 2004 to October 2004.  These records do not reflect any complaints of or treatment for any uterine conditions.  During a primary care visit in July 2004, it was noted that the Veteran was status post bilateral tubal ligation in 1998; it also reported that she had 2 normal vaginal deliveries.  She denied any irregular bleeding or pelvic pain.  No gynecological conditions were noted.  

By a rating action in November 2004, the RO confirmed the previous denial of service connection for complications of pregnancy to include laceration and post-partum hemorrhaging, bilateral tubal ligation and premature birth of second child.  The decision was based on a finding that the claimed conditions were not caused by military service.  The Veteran did not file an NOD with that determination within one year of the notification thereof on November 29, 2004.  No relevant evidence was added to the claims file during the appeal period.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the November 2004 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  New and material evidence is therefore required to reopen the claim of service connection for complications of pregnancy to include laceration and post-partum hemorrhaging, bilateral tubal ligation and premature birth of second child.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen her claim for service connection for a uterine condition, claimed as menorrhagia, prolapse and hysterectomy (VA Form 21-526) was received in July 2013.  An unestablished fact necessary to substantiate the claim is a nexus between service and the Veteran's current uterine conditions.  

Submitted in support of the claim was a surgical pathology report, dated in May 2012, for the evaluation of abnormal uterine bleeding.  The Veteran reported that her periods occur approximately every 1-2 weeks; she described her menses as being irregular occurring very unpredictably.  She notes her most recent period was heavy.  She reports this has changed over last three months.  She has no prior history of abnormal bleeding.  It was noted that her past medical history was significant for Dyspareunia and Menometrorrhagia.  The assessment was excessive or frequent menstruation and uterine prolapse.  Treatment records also reflect that the Veteran was seen for follow up evaluation of heavy periods (menorrhagia) in May 2012.  It was noted that she had stage II uterine prolapse.  The assessment was excessive or frequent menstruation and prolapse, uterine.  On May 31, 2012, the Veteran was admitted to the hospital with a diagnosis of menorrhagia and dyspareunia along with uterine prolapse; she underwent a total laparoscopic hysterectomy.  

Of record is the report of a DBQ examination for gynecological conditions conducted in September 2013.  The pertinent diagnoses were menorrhagia, prolapsed uterus and dyspareunia.  The examiner noted that that the Veteran had a history of history of 2 vaginal births, with the first one in January 1996 at 38 weeks gestation, with reports of post-partum hemorrhage within 8 hours of delivery with subsequent D & C and 4 units of "blood replacement."  The examiner noted that the second childbirth was in June 1998, at 33 weeks gestation after premature labor since 16 weeks and on bedrest for 4 weeks.  There were no bleeding issues post-partum and baby without complications or long term deficits.  The examiner further noted a report of having increasing prolonged periods in 2011 and 2012.  She underwent a robotic assisted laparoscopic hysterectomy in May 2012 with the ovaries remaining intact.  The examiner opined that that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  The examiner explained that prolapsed uterus is a mechanical "falling down of the uterus that is most likely the cause of the dyspareunia as it no longer exists since the May 2012 hysterectomy, according to the Veteran in the interview.  The examiner explained that prolapsed uterus can be secondary to childbirth, especially a precipitous delivery, which the Veteran reported was the case with her first vaginal delivery.  The examiner further noted that prolapsed uterus can also be caused by heaving lifting without good body mechanics as well as can be a genetic tendency.  

The evidence received after November 2004 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to obtain a medical opinion.  The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

In light of the foregoing, the Board finds that the evidence added to the record since the November 2004 rating decision is new and material, and it tends to relate to an unestablished fact.  The newly received evidence includes the September 2013 medical opinion wherein the examiner stated that a prolapsed uterus can be secondary to childbirth, especially a precipitous delivery, which the Veteran reported was the case with her first vaginal delivery (which occurred while she was on active duty).  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a gynecological condition, including complications of childbirth, post-partum hemorrhaging, bilateral tubal ligation and premature birth of second child.  This evidence was not previously considered and it is material, as it relates to a previously unestablished fact (that the Veteran's current gynecological conditions may be related to or aggravated by service) and raises a reasonable possibility of substantiating the claim.  Consequently, the additional evidence received is both new and material, and the claim of service connection for a gynecological condition, claimed as menorrhagia, prolapse and hysterectomy, is reopened.  See 38 C.F.R. § 3.156 (a).  



ORDER

The application to reopen a claim of entitlement to service connection for a gynecological condition, variously claimed as menorrhagia, uterine prolapse and hysterectomy, is granted.  

REMAND

Having determined that the Veteran's claim of entitlement to service connection for a gynecological condition, variously claimed as menorrhagia, uterine prolapse and hysterectomy is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to the underlying service connection issue.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012).  The specific bases for remand are set forth below.  

As noted above, the STRs indicate that the Veteran delivered her first child after a full term pregnancy in January 1996; the delivery was complicated by a vaginal laceration with post-partum hemorrhaging requiring a laparotomy and blood transfusion.  In a treatment report dated in December 1996, it was noted that the Veteran was seen in November 1996 with heavy pain and flow and was notable for dysmenorrhea.  A transvaginal echo dated in December 1997 was normal.  In June 1998, the Veteran delivered her second child prematurely without complications; a bilateral tubal ligation was performed.  She was treated for urinary tract infection in February 1999.  On the occasion of her separation examination in June 2000, the Veteran reported having had 2 childbirths with post-partum infection; clinical evaluation of the pelvic system was negative for any findings of a uterine or gynecological condition.  

In conjunction with the claim to reopen, the Veteran was afforded a DBQ examination for gynecological disorders in September 2013.  The examiner opined that that the claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  The examiner explained that prolapsed uterus is a mechanical "falling down of the uterus that is most likely the cause of the dyspareunia as it no longer exists since the May 2012 hysterectomy, according to the Veteran in the interview.  However, the examiner also stated that prolapsed uterus can be secondary to childbirth, especially a precipitous delivery, which the Veteran reported was the case with her first vaginal delivery.  The examiner further noted that prolapsed uterus can also be caused by heaving lifting without good body mechanics as well as can be a genetic tendency.  The Board notes that the examiner appears to contradict himself in the above opinion, while he stated that the current condition is less likely than not incurred in or caused by the claimed inservice injury, event, or illness, he also suggests that the uterine prolapse could be caused by childbirth, especially a precipitous delivery, which the Veteran reported was the case with her first vaginal delivery in service.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  As the September 2013 examiner provided an opinion that appears to contradictory in nature, the Veteran must be afforded a new VA examination and opinion.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  A remand is therefore necessary to obtain an adequate examination and nexus opinion.  

The case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Send a letter to the Veteran and request that she provide the names and addresses of all VA and non-VA health care providers from whom she has sought treatment for her gynecological condition since September 2013.  The RO must then obtain and associate with the claims folder all identified treatment records.  All efforts to obtain any identified records must be documented for inclusion in the claims folder.  

2.  Following completion of the above, ensure that the Veteran is scheduled for a VA gynecological examination, with an examiner other than the medical personnel who conducted the September 2013 examination, to determine the nature and likely etiology of any current gynecological disorder(s).  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.  Based on the examination and record review, the examiner is asked to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's gynecological disorder(s) which lead to her hysterectomy began during active service or was etiologically related to the Veteran's period of active duty.  The examiner should specifically comment as to whether he agrees or disagrees with the opinion of September 2013 which suggests that the prolapsed uterus can be secondary to childbirth, especially a precipitous delivery, which the Veteran reported was the case with her first vaginal delivery in service.  A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should explain why an opinion cannot be provided without resorting to speculation.   

3.  The AOJ must ensure that all requested actions have been taken to comply with VA's duty to assist.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, furnish to her and her representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


